                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 RICKY UPCHURCH as Executor of the             )
 Estate of JUANITA UPCHURCH, for               )
 the use and benefit of the next of kin of     )       Civil Action No. 2:l 9-cv-00149
 CLAYTON UPCHURCH,                             )       REEVES / WYRICK
                                               )
         Plaintiff,                            )
                                               )
 v.                                            )
                                               )
 NATIONAL RIFLE ASSOCIATION and, )
 LIFE INSURANCE COMPANY OF       )
 NORTH AMERICA                   )
                                 )
       Defendants.               )




 REPORT OF PARTIES' PLANNING MEETING AND PROPOSED DISCOVERY PLAN


         Plaintiff Ricky Upchurch, as Executor of the Estate of Juanita Upchurch, for the use and

 benefit of the next of kin of Clayton Upchurch ("Plaintiff") and Defendants National Rifle

 Association and Life Insurance Company of North America ("Defendants") respectfully submit

 this Rule 26(f) Report and Proposed Discovery Plan.

         Pursuant to Fed. R. Civ. P. 26(f), Counsel for Defendants and Counsel for Plaintiff

 conferred on January 28th, 2020 via telephone for the purpose of complying with the requirements

 of Rule 26(f). The Parties jointly file this Report of Parties' Planning Meeting and Proposed

 Discovery Plan:

         I.      Pre-Discovery / Initial Disclosures. On February 7th, 2020, the Parties will

 exchange information required by Fed. R. Civ. P. 26(a)(l).

         2.      Discovery Plan. The Parties jointly propose to the Court the following discovery

 plan:
Case 2:19-cv-00149-PLR-CRW Document 38 Filed 01/31/20 Page 1 of 4 PageID #: 321
            a. Discovery will be needed regarding Plaintiffs claims and Defendant's

               defenses.

            b. All discovery shall be commenced in time to be completed in accordance with

               the Scheduling Order entered in this civil action.

            c. In accordance with Fed. R. Civ. P. 33, interrogatories will be limited to a

               maximum of twenty-five (25) interrogatories, including all discrete subparts,

               by each Party to any other Party. Answers and objections shall be served

               within thirty (30) days after service of the interrogatories, unless a shorter or

               longer time is directed by the Court or is agreed to in writing by the Parties

               subject to Fed. R. Civ. P. 29.

            d. Requests for Admissions and the responses thereto shall be governed by and

               subject to the provisions of Fed. R. Civ. P. 36.

            e. Depositions shall be limited to a maximum of eight (8) depositions by

               Plaintiff and eight (8) depositions by Defendants, unless leave is granted by

               the Court to exceed eight (8) depositions. Each deposition shall be limited to

               a maximum of seven (7) hours unless extended by agreement of the Parties.

            f. Reports of retained experts shall be served in accordance with the Scheduling

                Order entered in this case.

            g. Supplementation of disclosures and responses to requests for discovery shall

                be made in compliance with Fed. R. Civ. P. 26(e) and the Scheduling Order

                entered in this case.

       3.   E-Discovery.
            a. The parties discussed e-discovery. The parties do not anticipate a significant
               amount of e-discovery at this time. The parties agreed to gather and preserve e-
               discovery from their clients. Any e-discovery will be exchanged in native format.
                                               2

Case 2:19-cv-00149-PLR-CRW Document 38 Filed 01/31/20 Page 2 of 4 PageID #: 322
       4.     Other items.

              a. Joinder of Additional Parties and Amendment to Pleadings. Joinder of

                    additional patties and amendment of pleadings shall be made by February

                    27, 2021, as set forth in the Scheduling Order entered in this civil action.

              b. Final Dispositive Motions. All potentially dispositive motions shall be filed

                    by February 27, 2021, as set forth in the Scheduling Order entered in this

                    civil action.

              c. Final Witness & Exhibit Lists. The final list of witnesses and all documents

                    or other exhibits as required by Fed. R. Civ. P. 26(a)(3) shall be provided by

                    June 12, 2021, as set forth in the Scheduling Order entered in this civil

                    action.

              d. Prospects for Settlement. Since no discovery in this matter has ensued, the

                    Parties agree that settlement discussions are premature.

              e. Pre-Trial Conference. The Parties request a pre-trial conference prior to trial

                    and such conference shall be held as set forth in the Scheduling Order in this

                    civil action.

              f. Trial. This civil action will be ready for a three (3) to four (4) day trial

                    beginning on July 27th, 2021 as set out by the Scheduling Order



       Enter this               day of                            ,2020.




                                               Chief United States District Judge


                                                   3

Case 2:19-cv-00149-PLR-CRW Document 38 Filed 01/31/20 Page 3 of 4 PageID #: 323
                                Approved for Entry:




                                _/s Marcie Kiggans Bradley____________________
                                 MARCIE KIGGANS BRADLEY, #028222
                                 Robinson, Smith & Wells, PLLC
                                 633 Chestnut Street, Suite 700
                                 Chattanooga, TN 37450
                                 Phone: 423-665-9529
                                 E-mail: mbradley@rswlaw.com
                                 Counsel for Defendants




                                /s Joseph McMurray /w perm. MKB_______
                                JOSEPH W. McMURRAY, BPR#: 28773
                                R. WAYNE CULBERTSON BPR#: 000765
                                119 W. Market Street
                                Kingsport, Tennessee 37660
                                Tel: (423) 247-6161
                                Fax: (423) 247-5072
                                Counsels for Plaintiff




                                       4

Case 2:19-cv-00149-PLR-CRW Document 38 Filed 01/31/20 Page 4 of 4 PageID #: 324
